Citation Nr: 1516216	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-40 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral foot disorder claimed as bilateral flat feet, right calcaneal spur.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1986 to November 1991 and November 1992 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in San Diego, California, which denied the above claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts his diagnosed flat feet, which were noted upon enlistment, worsened in service.  The Veteran also asserted he has an additional diagnosis of right calcaneal spur that was incurred during active service.  

Service treatment records include a January 1986 enlistment examination report which noted a diagnosis of pes planus.  In a January 2008 Report of Medical History, the Veteran complained of foot problems identified as in-grown toenails and onychomycosis.  Separation examination was only positive for onychomycosis.  Post-service VA progress notes in the claims file are dated from November 2008 to May 2009, and a single report dated in January 2010.  A VA progress note dated in November 2008 indicated normal appearing arches.  A VA examination dated in November 2008 also showed neither evidence of pes planus, nor evidence of tenderness on palpation of the feet, painful motion, soft-tissue edema, muscle weakness, or joint instability.  The diagnosis was chronic foot strain without evidence of pes planus.  A January 2010 VA treatment record indicates the Veteran was provided with orthotics for unspecified osteoarthritis.  Given that the November 2008 VA examiner found no current evidence of pes planus, but did render a diagnosis of chronic foot strain, and the January 2010 VA treatment provider indicated a diagnosis of osteoarthritis, the Board finds an additional VA foot examination is necessary to determine whether the Veteran has a foot disability caused or worsened by active service. 

In a November 2008 statement the Veteran indicated that he has received treatment since his retirement from the military at the Marine Corps Air Station Miramar.  However, there is no evidence that post-service private treatment records from this source were obtained.  As there is evidence that additional post-service treatment records may be outstanding, the Board finds an attempt should be made to obtain any additional treatment records relevant to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all sources of treatment for claimed foot disorders since 2008.  After securing any necessary releases, the AOJ should obtain these records.  The AOJ should ensure that a request for relevant records of the Veteran from the Marine Corps Air Station Miramar is made.

2.  The AOJ should schedule the Veteran for an additional VA foot examination.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.

The examiner should address the following questions:

a.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any currently diagnosed foot disorder, other than pes planus, was incurred during, or caused by, active service.  In responding to this inquiry, the examiner should consider the diagnosis of chronic foot strain made on November 2008 VA examination.

b.  If pes planus is diagnosed, the VA examiner should provide an opinion as to whether it is at least as likely as not that pes planus was aggravated (permanently worsened beyond the natural progression of the disorder) during active service.

The VA examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided without resort to speculation, the VA examiner should explain why it is not possible to provide an opinion.

A full and complete rationale for any opinion expressed is required.  

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any benefit sought remains denied, an appropriate supplemental statement of the case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


